DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.
2.	Claims 2, 8, and 13 are canceled. 
3.	Claims 1, 3-7, and 9-12 are currently pending and have been considered below.

Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on January 24, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.


Allowable Subject Matter
5.	Claims 1, 3-7, and 9-12 are allowed.
6.	Claims 1, 3-7, and 9-12 are renumbered.
7.	The following is an examiner’s statement of reasons for allowance: 
 	Claim 1 is allowed because the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious the method comprising: calculating, for ith product of the test products, Ii machines of the L testing machines proportionally to the initial priority Pi of the ith product; allocating a number of test machines ni for testing the ith product based on the number of machines Ii and the number of tests Mi, where ni is determined as the lesser of Ii and Mi ; determining a number of remaining machines L~ based on L and ni,; accumulating ni per product; and repeating the calculating, allocating, determining and accumulating operations until L~  is 0, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Claim 7 is allowed because the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious the system comprising: calculating, for each ith product of the test products, Ii machines of the L testing machines proportionally to the initial priority Pi of the ith product; allocating a number of test machines ni for testing the ith product based on the number of machines Ii and the number of tests Mi, where ni is determined as the lesser of Ii and Mi ; determining a number of remaining machines L~ based on L and ni,; accumulating ni per product; and repeating the calculating, allocating, determining and accumulating operations until L~  is 0, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Regarding claims 3-6 and 9-12, the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious the invention as claimed in claims 1 and 7, as discussed above.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eyob Hagos/
Examiner, Art Unit 2864
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864